                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

CAITLIN O’CONNOR,                                   )
                                                    )   Case No. 3:20-cv-00628
        Plaintiff,                                  )
                                                    )   District Judge Richardson
v.                                                  )
                                                    )   Magistrate Judge Frensley
THE LAMPO GROUP, LLC,                               )
                                                    )   Jury Demand
        Defendant.                                  )

 DEFENDANT’S ANSWERS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

        Defendant, The Lampo Group, LLC, by and through the undersigned counsel and

pursuant to Rule 33 of the Federal Rules of Civil Procedure, submits the following answers to

Plaintiff’s First Set of Interrogatories.

     1. Identify the positions Plaintiff held prior to her termination.

        ANSWER: Administrative Assistant.

     2. Identify who replaced Plaintiff in the full-time position that she had been working in prior

        to her termination. In doing so, state the employee(s)’ name, length of employment, and

        pay rate.

        ANSWER: Plaintiff has not been replaced.

     3. Detail any and all communications or discussions you had with and regarding Plaintiff

        and Plaintiff’s medical leave or pregnancy related leave while employed by you.

        ANSWER: Defendant objects to this Interrogatory because it is vague and to the

        extent that it requests information regarding communications or discussions that

        are protected from disclosure by the attorney-client privilege and/or attorney work

        product doctrine.




     Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 1 of 21 PageID #: 193
          Subject to and without waiving the foregoing objections, Plaintiff did not

   request or take medical leave or pregnancy leave during her employment with

   Defendant and, therefore, Defendant did not have any communications or

   discussions about it.

4. Explain your maternity, medical and/or FMLA and/or request for leave policy from

   January 1, 2018 to present, identify all documents that support or relate to your response,

   and identify who administered these policies during the relevant time frame and provide

   their contact information.

   ANSWER: Defendant objects to this Interrogatory because it is compound, vague,

   seeks information that is neither relevant nor proportional to the needs of this case,

   and to the extent that it seeks documents protected from disclosure by the attorney-

   client privilege and/or attorney work product doctrine.

          Subject to and without waiving the foregoing objections, Defendant provides

   up to 12 weeks of paid maternity leave, which is paid at employees’ regular, base

   rate of pay plus any profit sharing for which they are eligible. Thereafter, employees

   may take up to an additional four weeks of maternity leave, which is unpaid except

   for any profit sharing for which they are eligible. Defendant’s maternity leave

   benefit is administered by Human Resources.

5. Explain your ADA policy from January 1, 2018 to present, identify all documents that

   support or relate to your response, and identify who administered these policies during

   the relevant time frame and provide their contact information.

   ANSWER: Defendant objects to this Interrogatory because it is compound, vague,

   seeks information that is neither relevant nor proportional to the needs of this case,


                                            2

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 2 of 21 PageID #: 194
   and to the extent that it seeks documents protected from disclosure by the attorney-

   client privilege and/or attorney work product doctrine.

           Subject to and without waiving the foregoing objections, Defendant does not

   have an ADA policy beyond a commitment to comply with the applicable provisions

   of the ADA. Requests for disability accommodations under the ADA are

   administered by Human Resources.

6. Explain in detail your “Core Values” policy, in particular, what the “Righteous Living”

   policy encompasses, from January 1, 2018 to present, identify all documents that support

   or relate to your response, identify who administered these policies during the relevant

   time frame, identify who determined the discipline for each alleged violation, and provide

   their contact information.

   ANSWER: Defendant objects to this Interrogatory because it is compound. In

   response to each subpart of this Interrogatory:

           a. Explain in detail your “Core Values” policy, in particular, what the

              “Righteous Living” policy encompasses, from January 1, 2018 to present

              ANSWER: Defendant does not have a “Core Values policy.” Defendant

              provides biblically based, common-sense education and empowerment

              that give hope to everyone in every walk of life. Defendant has adopted 14

              distinct Core Values that describe how the company stays aligned with

              and furthers its mission.

                  Likewise, Defendant does not have a “Righteous Living policy.”

              Righteous Living is one of Defendant’s 14 Core Values, which Defendant

              equates to strong character, integrity, and honesty. Defendant explains


                                            3

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 3 of 21 PageID #: 195
            Righteous Living as “We believe that character matters. All the time.” So,

            Defendant’s employees are expected to demonstrate strong character all

            the time.

                Defendant considers and treats premarital sex as inconsistent with

            Righteous Living.

         b. Identify all documents that support or relate to your response

            ANSWER: Defendant objects to this subpart because it is vague, seeks

            information that is neither relevant nor proportional to the needs of this

            case, and seeks information that is protected from disclosure by the

            attorney-client privilege and/or attorney work product doctrine. If

            Plaintiff will narrow or at least clarify the intent and scope of this

            subpart, Defendant will reconsider responding to it.

         c. Identify who administered these policies during the relevant time frame

            ANSWER: Defendant objects to this subpart because it is vague and

            seeks information that is neither relevant nor proportional to the needs of

            this case. This case does not implicate any of Defendant’s Core Values

            except Righteous Living and, even then, only as it relates to premarital

            sex.

                Subject to and without waiving the foregoing objections, employment

            decisions involving Righteous Living are made by Defendant’s HR

            Committee, which is currently comprised of Mark Floyd, Jack Galloway,

            Suzanne Simms, Jennifer Sievertsen, Armando Lopez, and Sarah Sloyan.




                                          4

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 4 of 21 PageID #: 196
          d. Identify who determined the discipline for each alleged violation

              ANSWER: Defendant objects to this subpart because it is vague and

              seeks information that is neither relevant nor proportional to the needs of

              this case. This case does not implicate any of Defendant’s Core Values

              except Righteous Living and, even then, only as it relates to premarital

              sex.

                  Subject to and without waiving the foregoing objections, employment

              decisions involving Righteous Living are made by Defendant’s HR

              Committee, which is currently comprised of Mark Floyd, Jack Galloway,

              Suzanne Sims, Jennifer Sievertsen, Armando Lopez, and Sarah Sloyan.

          e. Provide their contact info

              ANSWER: Members of Defendant’s HR Committee can be contacted

              through Defendant’s attorneys.

7. Identify all employees who have been accused of violating Lampo’s Core Values from

   January 1, 2018 to Plaintiff’s termination. In doing so, state the employee(s)’ name, job

   title, length of employment, sex, pay rate, the violation, disciplinary action and, if

   applicable, reason for termination.

   ANSWER: Defendant objects to this Interrogatory because it seeks information that

   is neither relevant nor proportional to the needs of this case. Other employees’ pay

   rates have no bearing on this case. Also, Defendant terminated Plaintiff’s

   employment for engaging in premarital sex, so discovery in this case should be

   limited to employees who have engaged in premarital sex.

          Subject to and without waiving the foregoing objections, upon entry of an


                                             5

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 5 of 21 PageID #: 197
   appropriate confidentiality order to protect employee privacy, Defendant will

   provide the following information for each employee who engaged in premarital sex

   between January 1, 2018 and June 25, 2020: name, job title, dates of employment,

   and discipline imposed for engaging in premarital sex.

8. Identify each and every employee who supervised Plaintiff at any time during her

   employment with you, in doing so, state their job title, when they supervised Plaintiff,

   whether such employee(s) is still employed by you, and if not, state their date of

   termination and their contact information.

   ANSWER: Defendant objects to this Interrogatory because it seeks information that

   it neither relevant nor proportional to the needs of this case.

          Subject to and without waiving the foregoing objections, at all times relevant

   to this case, Plaintiff was supervised by Michael Finney. Mr. Finney is Defendant’s

   Chief Digital Officer and can be contacted through Defendant’s attorneys.

9. Identify all employees who have taken maternity leave or medical leave from you from

   January 2017 to present. In doing so, state whether such employee(s) is still employed by

   you, and if not, state their date of termination/separation and the reason for their

   termination/separation. Also, identify who has knowledge of any such event, and all

   documents that relate or refer to your response.

   ANSWER: Defendant objects to this Interrogatory because it is compound. In

   response to each subpart of this Interrogatory:

          a. Identify all employees who have taken maternity leave or medical leave from

              you from January 2017 to present. In doing so, state whether such

              employee(s) is still employed by you, and if not, state their date of


                                             6

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 6 of 21 PageID #: 198
              termination/separation and the reason for their termination/separation.

              ANSWER: Defendant objects to this Interrogatory because it seeks

              information that is neither relevant nor proportional to the needs of this

              case. Defendant employs nearly 1,000 people, many of whom have taken

              medical or maternity leave under a myriad of circumstances that have no

              bearing on this case. Moreover, Plaintiff never actually requested

              maternity or medical leave.

                  Subject to and without waiving the foregoing objections, upon entry

              of an appropriate confidentiality order to protect employee privacy,

              Defendant will provide a roster of employees who took maternity leave

              between January 1, 2018 and June 25, 2020. That roster will provide the

              employees’ names, dates of maternity leave, and (if applicable)

              termination dates and reasons.

           b. Identify who has knowledge of any such event, and all documents that relate

              or refer to your response.

              ANSWER: Defendant objects to this subpart because it is vague, seeks

              information that is neither relevant nor proportional to the needs of this

              case, and seeks information that is protected from disclosure by the

              attorney-client privilege and/or attorney work product doctrine. If

              Plaintiff will narrow or at least clarify the intent and scope of this

              subpart, Defendant will reconsider responding to it.

10. Describe Lampo’s basis that premarital sex is encompassed in its Core Value policy.

   ANSWER: Defendant does not have a “Core Values policy.” Defendant provides


                                            7

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 7 of 21 PageID #: 199
   biblically based, common-sense education and empowerment that give hope to

   everyone in every walk of life. Defendant has adopted 14 distinct Core Values that

   describe how the company stays aligned with and furthers its mission.

           Righteous Living is one of Defendant’s 14 Core Values, which Defendant

   equates to strong character, integrity, and honesty. Defendant explains Righteous

   Living as “We believe that character matters. All the time.” So, Defendant’s

   employees are expected to demonstrate strong character all the time.

           Defendant considers and treats premarital sex as inconsistent with Righteous

   Living.

11. Identify persons who have been disciplined or asked to separate from the company as a

   result of violating Lampo’s Core Values, in particular the Righteous Living Policy, this

   request specifically includes those who were not terminated and those who were

   terminated or asked to resign.

   ANSWER: Defendant objects to this Interrogatory because it seeks information that

   is neither relevant nor proportional to the needs of this case. Defendant terminated

   Plaintiff’s employment for engaging in premarital sex, so discovery in this case

   should be limited to employees who have engaged in premarital sex.

           Subject to and without waiving the foregoing objections, upon entry of an

   appropriate confidentiality order to protect employee privacy, Defendant will

   provide the roster referenced in Defendant’s answer to Interrogatory No. 7.

12. Identify any investigations or searches made into Plaintiff’s relationship to determine the

   status of her living situation and/or whether Plaintiff engaged in pre-marital sex, prior to

   Plaintiff’s disclosure of her pregnancy.


                                              8

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 8 of 21 PageID #: 200
   ANSWER: Defendant objects to this Interrogatory because it is vague.

          Subject to and without waiving the foregoing objection, Defendant did not

   investigate or search into Plaintiff’s relationship prior to deciding to terminate her

   employment on June 23, 2020. Instead, Defendant relied on Plaintiff’s own

   admission.

13. Identify steps Lampo takes to determine whether an employee has violated its Core

   Values.

   ANSWER: Defendant objects to this Interrogatory because it seeks information that

   is neither relevant nor proportional to the needs of this case. Defendant terminated

   Plaintiff’s employment for engaging in premarital sex, so discovery in this case

   should be limited to employees who have engaged in premarital sex.

          Subject to and without waiving the foregoing objections, Defendant does not

   have a standard procedure for determining whether an employee has engaged in

   premarital sex.

14. State the number of employees employed by Defendant.

   ANSWER: 934

15. State every reason why Plaintiff was terminated, who made or was involved in the

   decision to terminate Plaintiff and when the decision was made.

   ANSWER: Defendant terminated Plaintiff’s employment for engaging in premarital

   sex. That decision was made on June 23, 2020 by the following members of

   Defendant’s HR Committee: Mark Floyd, Jack Galloway, Suzanne Sims, Jennifer

   Sievertsen, and Armando Lopez.




                                           9

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 9 of 21 PageID #: 201
                                  Respectfully submitted,


                                  /s/Daniel Crowell
                                  Leslie Sanders (TN #18973)
                                  Daniel Crowell (TN #31485)
                                  WEBB SANDERS PLLC
                                  611 Commerce Street
                                  Suite 3102
                                  Nashville, TN 37203
                                  Telephone: (615) 915-3300
                                  Fax: (866) 277-5494
                                  lsanders@webbsanderslaw.com
                                  dcrowell@webbsanderslaw.com

                                  Attorneys for Defendant




                                    10

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 10 of 21 PageID #: 202
Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 11 of 21 PageID #: 203
                               CERTIFICATE OF SERVICE

       I certify that, on November 13, 2020, I caused a copy of the foregoing document to be

sent by e-mail to:

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
Collins & Hunter PLLC
heather@collinshunter.com
anne@collinshunter.com
ashley@collinshunter.com

Attorneys for Plaintiff


                                                          /s/Daniel Crowell
                                                          Daniel Crowell (TN #31485)
                                                          Attorney for Defendant




                                              12

 Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 12 of 21 PageID #: 204
                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

CAITLIN O’CONNOR,                                 )
                                                  )   Case No. 3:20-cv-00628
        Plaintiff,                                )
                                                  )   District Judge Richardson
v.                                                )
                                                  )   Magistrate Judge Frensley
THE LAMPO GROUP, LLC,                             )
                                                  )   Jury Demand
        Defendant.                                )

                     DEFENDANT’S RESPONSES TO PLAINTIFF’S
                 FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS

        Defendant, The Lampo Group, LLC, by and through the undersigned counsel and

pursuant to Rule 34 of the Federal Rules of Civil Procedure, responds to Plaintiff’s First

Requests for Production of Documents.

     1. Each and every document that is responsive to or supportive of Defendant’s responses to

        the Interrogatories.

        RESPONSE: Defendant objects to this Request because it is vague, seeks documents

        that are neither relevant nor proportional to the needs of this case, and seeks

        documents protected from disclosure by the attorney-client privilege and/or

        attorney work product doctrine.

                Subject to and without waiving the foregoing objections, Defendant will

        produce any documents identified in its answers to Plaintiff’s First Set of

        Interrogatories.

     2. All emails sent or received by you about Plaintiff’s FMLA, medical leave, maternity

        leave, or ADA accommodations.

        RESPONSE: Defendant objects to this Request because it is vague and seeks




 Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 13 of 21 PageID #: 205
    documents protected from disclosure by the attorney-client privilege and/or

    attorney work product doctrine.

            Subject to and without waiving the foregoing objections, Plaintiff never

    requested or received FMLA leave, medical leave, maternity leave, or an ADA

    accommodation. Apart from Plaintiff’s e-mail to Armando Lopez on June 18, 2020

    (DEFENDANT 0031), Defendant does not have any non-privileged documents that

    are responsive to this Request.

 3. Plaintiff’s personnel file, including her medical file, her employment records, documents

    that describe Plaintiff’s job duties and responsibilities, documents that refer or relate to

    any jobs worked by Plaintiff, Plaintiff’s payroll records, records of payment of any kind,

    benefits package, benefits package valuations or summaries, records of any sick, FMLA,

    vacation or other paid leave time, evaluations, communications and correspondence

    concerning her employment status, and all disciplinary records, including investigations

    into Plaintiff’s alleged violations of Lampo’s Core Values.

    RESPONSE: Defendant objects to this Request because it is vague, seeks documents

    that are neither relevant nor proportional to the needs of this case, and seeks

    documents protected from disclosure by the attorney-client privilege and/or

    attorney work product doctrine.

            Subject to and without waiving the foregoing objections, Defendant will

    produce Plaintiff’s personnel file, job description, payroll records, and benefits

    elections.

 4. All documents described or listed in Defendant’s Rule 26(a)(1) disclosures.

    RESPONSE: Defendant does not possess any responsive documents.


                                              2

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 14 of 21 PageID #: 206
 5. All documents that support or contradict the Defendant’s defenses in this case.

    RESPONSE: Defendant objects to this Request because it necessarily requires

    disclosure of information protected by the attorney-client privilege and/or attorney

    work product.

            Subject to and without waiving the foregoing objection, Defendant will

    produce any documents that it plans to introduce in support of its defense in this case.

 6. Copies of all personnel policies, employee manuals and/or forms used by Defendant that

    reference, pertain to or refer to sick leave and or FMLA leave from January 1, 2018 to

    present.

    RESPONSE: Defendant objects to this Request because it is vague. Subject to and

    without waiving the foregoing objection, Defendant will produce copies of any

    personnel policies, employee manuals, and/or standard forms that applied to requests

    for FMLA leave by its employees in June 2020.

 7. A copy of your Core Values Policy, including any explanation of or training materials on

    the same.

    RESPONSE: Defendant objects to this Request because it is vague and seeks

    documents that are neither relevant nor proportional to the needs of this case.

    Defendant does not have a Core Values Policy. Defendant has 14 distinct Core Values,

    one of which is Righteous Living. Defendant terminated Plaintiff’s employment for

    engaging in premarital sex, which Defendant considers to be inconsistent with

    Righteous Living.

            Subject to and without waiving the foregoing objections, Defendant does not

    possess any training materials that specifically address premarital sex.


                                             3

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 15 of 21 PageID #: 207
 8. All versions of personnel policies, employee manuals and/or forms that relate or refer to

    employee conduct, Lampo’s Core Values, discipline, demotion or termination from

    January 1, 2018 to present.

    RESPONSE: Defendant objects to this Request because it is vague, seeks documents

    that are neither relevant nor proportional to the needs of this case, and seeks

    documents protected from disclosure by the attorney-client privilege and/or attorney

    work product doctrine. Defendant terminated Plaintiff’s employment for engaging in

    premarital sex and, prior to termination, Plaintiff had never been formally

    disciplined.

            Subject to and without waiving the foregoing objections, Defendant will

    produce any forms that Defendant completed in connection with terminating

    Plaintiff’s employment.

 9. All versions of your employee manuals, handbook or guide from January 1, 2018 to

    present.

    RESPONSE: Defendant objects to this Request because it is vague, seeks documents

    that are neither relevant nor proportional to the needs of this case, and seeks

    documents protected from disclosure by the attorney-client privilege and/or attorney

    work product doctrine.

            Subject to and without waiving the foregoing objections, Defendant will

    produce any employee handbooks or equivalent documents that were in effect during

    Plaintiff’s employment.




                                            4

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 16 of 21 PageID #: 208
 10. All communications, correspondence, memoranda or records that refer or relate to

    Plaintiff’s request for sick, medical or maternity leave, or ADA accommodation while

    employed by you.

    RESPONSE: Defendant objects to this Request because it is vague, seeks documents

    that are neither relevant nor proportional to the needs of this case, and seeks

    documents protected from disclosure by the attorney-client privilege and/or attorney

    work product doctrine.

           Subject to and without waiving the foregoing objections, Plaintiff did not

    request sick leave, medical leave, maternity leave, or an ADA accommodation during

    the period of time that is relevant to this Request, June 18, 2020 to June 25, 2020, and

    so Defendant does not possess any non-privileged, responsive documents.

 11. All communications, correspondence, memoranda or records that refer or relate to

    Plaintiff’s job performance or discipline while employed by you.

    RESPONSE: Defendant objects to this Request because it is vague, seeks documents

    that are neither relevant nor proportional to the needs of this case, and seeks

    documents that are protected from disclosure by the attorney-client privilege and/or

    attorney work product doctrine.

           Subject to and without waiving the foregoing objections, Defendant will

    produce any written performance evaluations or disciplinary actions issued to

    Plaintiff during her employment.




                                            5

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 17 of 21 PageID #: 209
 12. All documents, communications, correspondence, memoranda or records that refer or

    relate to Plaintiff’s alleged violations of Lampo’s Core Values at any time while employed

    by you.

    RESPONSE: Defendant objects to this Request because it is vague, seeks documents

    that are neither relevant nor proportional to the needs of this case, and seeks

    documents protected from disclosure by the attorney-client privilege and/or attorney

    work product doctrine.

              Subject to and without waiving the foregoing objections, Defendant will

    produce all non-privileged documents created from June 18, 2020 to June 25, 2020

    that relate to Plaintiff engaging in premarital sex.

 13. All documents related to any investigation or search into Plaintiff’s relationship to

    determine whether she violated Lampo’s Core Values, either before or after her request for

    FMLA, ADA accommodation, and maternity leave information.

    RESPONSE: Defendant objects to this Request because it is vague, seeks documents

    that are neither relevant nor proportional to the needs of this case, and seeks

    documents that are protected from disclosure by the attorney-client privilege and/or

    attorney work product doctrine.

              Subject to and without waiving the foregoing objections, Defendant did not

    investigate or search into Plaintiff’s relationship prior to deciding to terminate her

    employment on June 23, 2020 and, therefore, does not possess any responsive

    documents.




                                            6

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 18 of 21 PageID #: 210
 14. Any and all tape recordings of meetings or phone calls you had with or that concern

    Plaintiff.

    RESPONSE: Defendant does not possess any responsive documents.

 15. All documents that you submitted to or received from the Tennessee Department of Labor

    concerning or relating to Plaintiff.

    RESPONSE: Defendant will produce any responsive documents.

 16. Documents relating to investigations or terminations of employees who allegedly violated

    Lampo’s Core Value from 2018 to present.

    RESPONSE: Defendant objects to this Request because it is vague, seeks documents

    that are neither relevant nor proportional to the needs of this case, and seeks

    documents that are protected from disclosure by the attorney-client privilege and/or

    attorney work product doctrine.

            This case does not implicate any of Defendant’s Core Values except Righteous

    Living and, even then, only as it relates to premarital sex. Defendant terminated

    Plaintiff’s employment for engaging in premarital sex, which Defendant considers to

    be inconsistent with Righteous Living. From January 1, 2018 to June 25, 2020,

    Defendant terminated the employment of every employee who engaged in premarital

    sex. So, this Request is overbroad.

            If Plaintiff will narrow or at least clarify the scope and intent of this Request,

    Defendant will reconsider responding to it.

 17. Chris Hogan’s personnel file, including any documents or communications related to

    alleged violation of Lampo’s Core Values.

    RESPONSE: Defendant objects to this Request because it seeks documents that are


                                            7

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 19 of 21 PageID #: 211
    not relevant to this case, not proportional to the needs of this case, and protected from

    disclosure by the attorney-client privilege and/or attorney work product doctrine.

    Defendant does not believe that Chris Hogan has any bearing on this case.

 18. All documents that you submitted to or received from the EEOC concerning or relating to

    Plaintiff.

    RESPONSE: Defendant will produce any responsive documents.

 19. Copies of all documents you receive in response to any third-party subpoenas.

    RESPONSE: Defendant does not possess any responsive documents.

 20. All documents that reflect Plaintiff’s job description(s) while employed by you.

    RESPONSE: Defendant objects to this Request because it is vague. Subject to and

    without waiving the foregoing objection, Defendant will produce any job descriptions

    applicable to Plaintiff during her employment.

 21. Copy of your document and electronic data retention policy.

    RESPONSE: Defendant does not possess any responsive documents.

 22. Plaintiff’s check stubs (from payroll) from January 1, 2018 to present.

    RESPONSE: Defendant objects to this Request because it is not proportional to the

    needs of this case.

            Subject to and without waiving the foregoing objection, Defendant will

    produce Plaintiff’s payroll records.

 23. Payroll, benefits and retirement information that pertain to Plaintiff.

    RESPONSE: Defendant objects to this Request because it is vague.

            Subject to and without waiving the foregoing objection, Defendant will

    produce Plaintiff’s payroll records, benefits elections, and retirement information.


                                               8

Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 20 of 21 PageID #: 212
                                           Respectfully submitted,


                                           /s/Daniel Crowell
                                           Leslie Sanders (TN #18973)
                                           Daniel Crowell (TN #31485)
                                           WEBB SANDERS PLLC
                                           611 Commerce Street
                                           Suite 3102
                                           Nashville, TN 37203
                                           Telephone: (615) 915-3300
                                           Fax: (866) 277-5494
                                           lsanders@webbsanderslaw.com
                                           dcrowell@webbsanderslaw.com

                                           Attorneys for Defendant



                               CERTIFICATE OF SERVICE

       I certify that, on November 13, 2020, I caused a copy of the foregoing document to be

sent by e-mail to:

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
Collins & Hunter PLLC
heather@collinshunter.com
anne@collinshunter.com
ashley@collinshunter.com

Attorneys for Plaintiff


                                                          /s/Daniel Crowell
                                                          Daniel Crowell (TN #31485)
                                                          Attorney for Defendant




                                               9

 Case 3:20-cv-00628 Document 24-1 Filed 03/08/21 Page 21 of 21 PageID #: 213
